Per Curiam.
This is an application for a writ of certiorari to review the judgment of the state board of tax appeals which denied prosecutor’s claim for exemption and affirmed the action of the Bergen county board of taxation in sustaining the assessment placed upon the property of Dwight School by the city of Englewood for 1933.
Our examination of the affidavits presented results in the conclusion that there is a reasonably debatable question presented, and accordingly the writ of certiorari is allowed.